Citation Nr: 1623548	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  04-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant enlisted in the United States Army Reserve in July 1989.  The appellant subsequently had various periods of active duty for training (ACDUTRA) and various periods of inactive duty training (INACDUTRA), including a verified initial period of ACDUTRA from November 24, 1989 to April 8, 1990.  He served on active duty in the Army from October 1990 to July 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in which an increased rating claim was denied.  The case was certified to the Board by the RO in Columbia, South Carolina.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim.  In this case, the appellant indicated that he last worked in 2003 and had had to quit his job as a barber because of service-connected disability and because he was too depressed to work; service connection is not in effect for depression or any other psychiatric disorder.  Therefore, the Board remanded the case, in January 2012, for additional development and consideration of the issue of TDIU.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.  

The Board notes that, in a November 2013 rating decision, the Columbia RO, in part, denied the Veteran's claims of entitlement to service connection for sleep apnea, gastroesophageal reflux disease and insomnia.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to those denials of service connection.  A Statement of the Case (SOC) was issued in January 2016, and in February 2016, the Veteran filed a VA Form 9, perfecting his appeal regarding these three service-connection issues.  At present, these issues have not been certified to the Board for appellate disposition. 

Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a). 

As the required notifications have not been sent in regard to the VA Form 9 filed in February 2016, the Board declines to take any further action on these three issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).

The issue of entitlement to secondary service connection for depression due to the service-connected migraine headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) which has only addressed the theories of direct service connection for a psychiatric disorder and secondary to the service-connected epigastric hernia.  Therefore, the Board does not have jurisdiction over that secondary service connection claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The January 2012 Board remand required that an opinion be obtained on the question of whether the appellant was unable to obtain or maintain substantial gainful employment solely due to service-connected disabilities and stated that the opinion should consider the Veteran's education, skills and employment history.  However, there is no opinion of record that addresses the degree of functional impairment that is occupationally caused solely by service-connected disability without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  The Board's past remand for this very purpose must be fulfilled before it can adjudicate the TDIU claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the unadjudicated claim for secondary service connection for a psychiatric disorder caused by or aggravated by the service-connected migraine headaches because a hypothetical grant of that pending secondary service connection claim could significantly change the adjudication of the TDIU issue.  Such a grant could increase the Veteran's overall combined disability percentage, and, as noted in the October 2015 VA mental health examination, the Veteran contends that he suffers from depression that is caused by his migraine headaches and which contributes to his inability to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to TDIU must therefore be deferred until the intertwined issue is either resolved or prepared for appellate consideration.

In addition, it does not appear that all of the Veteran's VA treatment records have been included in the evidence of record.  The evidence of record indicates that the Veteran received VA Vocational Rehabilitation services between August 2012 and November 2012, in Pennsylvania and that he intended to obtain additional Vocational Rehabilitation services thereafter in South Carolina.  To the extent VA Vocational Rehabilitation records exist, the RO should obtain them and associate them with the Veteran's claims file.  In addition, the evidence of record only contains VA medical treatment records dated up until July 2015, while the October 2015 VA mental health examination report refers to a VA treatment note dated in September 2015.  On remand, all outstanding VA treatment records should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Obtain the appellant's VA Vocational Rehabilitation records and associate them with the evidence of record.  

3.  Obtain all outstanding VA medical treatment records.  In particular, obtain all VA medical treatment records dated after July 2015.

4.  Adjudicate the Veteran's claim for service connection for depression secondary to the service-connected migraine headaches, to include by way of aggravation.

5.  Any additional development suggested by the evidence must be undertaken.  

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities (including postoperative residuals of epigastric hernia, migraine headaches, tender scar, urticaria and hemorrhoids) on his employability.  The examiner must generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  

The electronic claims file must be made reviewed by the examiner.  If the examiner does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and made available to the examiner for review. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the combined effect of his service-connected disabilities (including postoperative residuals of epigastric hernia, migraine headaches, tender scar, urticaria and hemorrhoids).  The examiner must take into consideration the Veteran's education, skills and employment history in such an analysis.  The report of examination must include a complete rationale for all opinions expressed.  

7.  Upon receipt of the requested VA medical report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the examiner for corrections or additions.  See 38 C.F.R. § 4.

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claim for TDIU.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

9.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for TDIU, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

